IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              February 20, 2008
                               No. 07-10490
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

MICHAEL LYNN BRASHEAR

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:06-CR-124-1


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Michael Lynn Brashear has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).     Brashear has filed a response.        Our
independent review of the record, counsel’s brief, and Brashear’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-10490

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2